-,   .-




                                  OF      EXAS




     Honorable L. L. Germ
     County Attorney
     Limestone County
     Groesbeok, Texas

     Dear Sir:                              Attentions Mr. Norton Fox

                                            Opinion No. O-5288
                                            Re: Election and term of office
                                                 of trustees of consolidated
                                                 common school district.

               We have before us your letter of May 8, 1943, in nhiah you
     ask the opinion of this department upon the following questions

                "In the eleotion of school trustees for consolidated
          common school districts are the election of trustees to be
          governed by Artiale 2808 RCS. or Article 2774a, Sea. 3, RCS.?”

                Article 2808 ms originally enacted in 1919 (Acts 1919, 36th
     Leg. 9 2nd C.S., Ch. 65, H.B. 148, p. 167). and Artiole 2774a, in 1930
     (Aats 1930, 41st Leg., 5th C.S., Ch. 66, S.B. 30. p. 212). Article 2808
     and Section S of Article 2774a provide, in part, a6 followsr

                Article 2808. "The board of county school trustees
          at its next meeting after such consolidation of school
          districts is declared, shall appoint a board of seven
          trustees for the consolidated district. Wo person shall
          be trustee who oannot read and write the English language
          understandingly, and who has not been a resident of this
          State one year, and of the district six months. prior to
          his appointment or eleotion. The tenus of offioe of three




          shall qualify by taking the official
          filed with the county superintendent of the county   wherein
Honorable L. L. Geren, page 2



   the district is situated. The board of trustees after being
   qualified shall immediately organize by electing one of their
   number president and another secretary, a report of which
   organization shall be filed with the county superintendent.
   The board of county school trustees shall fill any vacancy
   by appointment until the next regular election for district
   trustees. * * * * t t" (Emphasis added).

         Article 2774a, Sea. S. "The board of county school
   trustees at its next meeting after the consolidation of
   school districts is declared shall appoint a board of seven
   trustees for the consolidated district. No person shall be
   trustee who cannot read and write the English language under-
   standingly, and who has not been a resident of this State one
   year, and of the district six months, prior to his appointment




   the same for the unexpired term.         (Emphasis"added).

          The underscored part of each statute was quoted by you in your
letter of request. Therefore, we presume that you are interested in the
question whether the term of offioe of the trustees is governed by Article
2808 or by Section 3 of Article 2774a.

          Article 2808 provides for a two year term and the election of
four trustees and three trustees, respectively, in alternate years.
Section 3 of Article 2774a provides for a three year term and the eleo-
tion of three trustees, two trustees, and two trustees, respectively,
every third year. Article 2808 provides that the terms of office of
three menbeis of the school board appointed by the county board after a
consolidation shall expire on the first day of May next following their
appointment, and that those of the other four shall expire on the first
day of May of the succeeding year. Section 3 of Article  2774a evidently
sets the election and qualification of trustees in April next following
the appointment of the original board as the expiration date of the terms
of office of all seven appointed trustees.

          The inconsistencies between the two statutes are quite apparent.
We must, therefore, determine which enactment will prevail where there is
a aonflict between the two. As we have heretofore mentioned, Article 2808
was enacted in 1919, and Article 2774a was enacted in 1930. Seation 7 of
the 1930 Act reads as follows:
-     --




    Honorable L. L. Geren, page 3               O-5288




                 “Sec. 7.  Ali laws and parts of laws, both general
           and special, in confliot with the provisions of this act are
           hereby repealed."

                 We quote the following from Texas Jurisprudence, Volume 39,
    page 131:

                 "In the absence of any constitutional prohibition
           against such method, a general,repealing clause is ef-
           feotive to repeal prior eoaotments to the extent that they
           are inconsistent with, or repugnant to the terms of the
           later Act."

              You are, therefore, advised thet Article 2808 is repealed inso-
    far as it is inconsistent with the terms of Section 3 of Article 2774a,
    and that where there is such a conflict, Section 3 of Article 2774a should
    be followed and the election and terms of office of consolidated common
    school district trustees should be governed accordingly.

              '&eare aware that it may be contended that grounds for a con-
    trary conclusion may be found inthe case of Plains Common ionsolidated
    School District No. 1 of Yoakum County V. Hayhurst (Civ. App.), 122 S.W.
    (2d) 322. In that aase the court, among other things, stated the fol-
    lowing:

                 "The law provides that the term of office of a trustee
           of a cormnonconsolidated school district shall begin on the
           first day of May following his election, It firther provides
           that his term of office shall be for a term of two years
           thereafter. Article 2808 of Vernon's Annotated Revised
           Civil Statutes of the State of Texas provides that any vacanay
           that oocurs in such a school board shall be filled by the
           board of county school trustees and not by the trustees of
           the school district."

              Section 3 of Article 2774a states that the term of office of
    a trustee of a consolidated school district shall be for three years.
    It is also provided that the members of the board remaining after a
    vacancy shall fill the same for the unexpired term. Although the Hay-
    hurst case ~19sdecided after Article 2774a was enacted, yet, evidently,
    said article was neither urged nor was it before, or considered by, the
    court. In other words, the court did not determine whether Section 3 of
    Article 2774~ or Article 2808 would prevail in case of a conflict between
    the two.

              On the basis of what we have said, it is our opinion that where
    the provisions of Article 2808 and Section 3 of Article 2774a confliot
    with respect to the election and terms of office of trustees of consoli-
    dated common school districts, Section 3 of Artiole 2774a will prevail
    and should be followed.
Honorable L. L. Gwen.   page 4



          This opinion is expressly limited in scope and effect to the
specific question considered.

                                    very truly yours

                                 ATTORNEY GMERAL   OF TEXAS



                                    By s/George W; Sparks
                                         GeOr@W.    Spabks
                                                 Assistant




APPROVLD MAY 14, 1943
 s/Grover Sellers
FIRST ASSISTANf
ATTORNbY GENERAL

Approved @pinion Committee By s/BKR Chairman